Citation Nr: 9915112	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-23 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of laceration 
of the left ring finger, to include Dupuytren's contracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1994 rating 
decision from the Boston, Massachusetts, Regional Office 
(RO).

The veteran was afforded a hearing before the RO in April 
1995.  The issue of entitlement to service connection for 
residuals of laceration of the index finger of the left hand 
was withdrawn by the veteran at the personal hearing.


REMAND

During his hearing before a member of the Board sitting at 
Boston, Massachusetts in March 1999, the veteran testified 
that he has a left ring finger disability, to include 
Dupuytren's contracture of the left ring finger, as a result 
of his active service.  He stated that he sustained a 
laceration to his left ring finger while he was tightening a 
pipe during active service.  He reports that a pipe wrench 
slipped from his hand and hit a rod; and that the hanging rod 
went through his hand.  He indicates that the service records 
are incorrect.  The injury was not to the left index finger 
but to the left ring finger.  He further testified that he 
never injured his right arm.  Lay testimony is considered 
competent evidence when describing symptoms of a disability 
or a description of an injury.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

A review of the service medical records reveals that the 
veteran was seen for a laceration of his second finger of the 
left hand.  The wound was cleaned and sutured in May 1968.  
In June 1968, the sutures were removed.  It was reported that 
the wound was healing well.

A Department of Veterans Affairs (VA) outpatient treatment 
record dated in June 1994 included an assessment of 
Dupuytren's contracture of the left ring finger.

In view of these facts, the case is REMANDED to the RO for 
the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
current treatment for the veteran's left 
ring finger disability, to include 
Dupuytren's contracture of the left ring 
finger.

2.  The RO should request the VA medical 
facilities in New Bedford and Boston, 
Massachusetts, to furnish any additional 
treatment records covering the period 
from September 9, 1995 to the present.

3.  A VA examination by an orthopedist 
should be conducted in order to determine 
the nature, severity and etiology of any 
disabilities of the left ring finger and 
left index finger.  The claims file and a 
copy of this Remand are to be made 
available to the examiner for review 
prior to the examination.  All indicated 
tests and studies should be accomplished.  
It is requested that the examiner render 
an opinion as to whether there is 
scarring on the left and/or index fingers 
which would be consistent with the 
removal of sutures in June 1968.  If 
there is such scarring on the ring 
finger, it is requested that the examiner 
render an opinion as to whether it is as 
least as likely as not that Dupuytren's 
contracture of the left ring finger was 
caused or is aggravated by the residuals 
of a laceration to the left ring finger 
which allegedly occurred during service.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded the specified time within 
which to respond thereto with additional argument and/or 
evidence.  Thereafter, the case should be returned to the 
Board for appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


